Title: To James Madison from DeWitt Clinton (Abstract), 4 May 1805
From: Clinton, DeWitt
To: Madison, James


4 May 1805, New York. “I hope it will not be considered obtrusive in me to ask whether there is any foundation in the reports which prevail here, that Mr Lee our Consul at Bourdeaux is to be removed or transferred to some other place. I ask this with a view to the accomodation of a friend in case a vacancy shall occur.
“Our elections terminated on Thursday last and have no doubt been as favorable as ought to be wished.”
